Name: 94/165/CFSP: Council Decision of 15 March 1994 on the Common Position defined on the basis of Article J.2 of the Treaty on European Union concerning the imposition of an embargo on arms, munitions and military equipment on Sudan
 Type: Decision
 Subject Matter: defence;  technology and technical regulations;  Africa;  international affairs;  EU institutions and European civil service; NA
 Date Published: 1994-03-17

 Avis juridique important|31994D016594/165/CFSP: Council Decision of 15 March 1994 on the Common Position defined on the basis of Article J.2 of the Treaty on European Union concerning the imposition of an embargo on arms, munitions and military equipment on Sudan Official Journal L 075 , 17/03/1994 P. 0001 - 0001COUNCIL DECISION of 15 March 1994 on the common position defined on the basis of Article J.2 of the Treaty on European Union concerning the imposition of an embargo on arms, munitions and military equipment on Sudan (94/165/CFSP)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article J.2 thereof, HAS DECIDED AS FOLLOWS: Article 1 An embargo on arms, munitions and military equipment shall be imposed on Sudan (1). Article 2 1. This Decision shall take effect on 16 March 1994. Member States shall take the necessary steps to ensure that the embargo referred to in Article 1 is applicable from 16 March 1994. 2. This Decision shall be published in the Official Journal. Done at Brussels, 15 March 1994. For the Council The President Th. PANGALOS (1) The embargo covers weapons designed to kill and their ammunition, weapon platforms, non-weapon platforms and ancillary equipment. The embargo also covers spare parts, repairs, maintenance and transfer of military technology. Contracts entered into force prior to the date of entry into force of the embargo are not affected by this Decision.